Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed ActionExaminer’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yuan Yuan Zhang on 27 May 2021.
The application has been amended as follows: 
Claim 6: The composition of claim 1, wherein the Muira Puama extract is in an amount of about 22.50 mg, the Quercetin is in an amount of about 15 mg, the Chlorophytum Borivilianum is in an amount of about 125 mg, the DMAE is in an amount of about 25 mg, the niacin is in an amount of about 3.75 mg, the Tribulus Terrestris Extract is in an amount of about 25 mg, the alpha-lipoid acid is in an amount of about 75 mg, the Horny Goat Weed (Epimedium grandfiflorum) is in an amount of about 62.50 mg, the Korean ginseng (Panax ginseng) is in an amount of about 25 mg, and the saw palmetto berry extract is in an amount of about 15 mg.

Claim 7: The composition of claim 2, wherein the Muira Puama extract is in an amount of about 22.50 mg, the Quercetin is in an amount of about 15 mg, the Chlorophytum Borivilianum is in an amount of about 125 mg, the DMAE is in an amount of about 25 mg, the niacin is in an 

Claim 8: The composition of claim 5, wherein the Muira Puama extract is in an amount of about 22.50 mg, the Quercetin is in an amount of about 15 mg, the Chlorophytum Borivilianum is in an amount of about 125 mg, the DMAE is in an amount of about 25 mg, the niacin is in an amount of about 3.75 mg, the Tribulus Terrestris Extract is in an amount of about 25 mg, the alpha-lipoid acid is in an amount of about 75 mg, the Horny Goat Weed (Epimedium grandfiflorum) is in an amount of about 62.50 mg, the Panax ginseng is in an amount of about 25 mg, the saw palmetto berry extract is in an amount of about 15 mg, the magnesium aspartate is in an amount of about 7.50 mg, the Zinc oxide is in an amount of about 3.5 mg, the Maca root (Lepidium meyenii) is in an amount of about 62.50 mg, the Avena Sativa extract is in an amount of about 25 mg, the L-Taurine is in an amount of about 5 mg, the L-Lysine is in an amount of about 5 mg, the L-Arginine is in an amount of about 5 mg, and the L-Carnitine is in an amount of about 5 mg.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not teach the particular combination of ingredients nor would one of ordinary skill .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WORSHAM whose telephone number is (571)270-7434.  The examiner can normally be reached on Monday-Friday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/JESSICA WORSHAM/Primary Examiner, Art Unit 1615